Citation Nr: 1533045	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-25 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 40 percent for service-connected hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	David Owens, Agent


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a letter received by VA in September 2014, the Veteran's agent requests that the power of attorney be revoked without explanation, which was construed as a motion to withdraw.  Because this request was received after the case was certified to the Board, a Board letter was sent to the agent by VA in June 2015 in which it was noted that, under 38 C.F.R. § 20.608(b)(2) (2014), a representative can only withdraw for good cause after specified conditions are met.  It was noted that, if the Board did not hear from the agent within 30 days of the date of the letter, it would be assumed that the agent wished to remain the Veteran's representative and the Board would resume review of the appeal.  As no response was received by the Board within 30 days of the date of the letter, the agent is still considered the Veteran's representative, as noted on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record prior to February 2, 2012 shows that the Veteran's PTSD symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity.  



2.  The evidence of record beginning February 2, 2012 shows that the Veteran's PTSD symptomatology more nearly approximates functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

3.  The Veteran's hepatitis C disability is not productive of substantial weight loss or other evidence of malnutrition, or of hepatomegaly; and there is no evidence of incapacitating episodes over the previous 12 months with a total duration of more than two but less than four weeks.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for PTSD prior to February 2, 2012 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an evaluation of 70 percent, but no higher, for PTSD beginning February 2, 2012 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for an evaluation in excess of 40 percent for hepatitis C are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  
VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, a VCAA notice letter was not provided until later.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  The Veteran was not prejudiced by the notice defect in this case because he was notified of the requirements needed to establish entitlement to an increased rating by letter in January 2012 and a subsequent Statement of the Case was issued in August 2013.  

The January 2012 letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the letter of the criteria for assignment of an increased rating and an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There are pertinent VA evaluations of the Veteran's PTSD and hepatitis C on file, with the most recent in February 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they provide the symptomatology of the disabilities at issue.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

Increased Rating Claims

The Veteran seeks increased ratings for his service-connected PTSD and hepatitis C.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).




PTSD

Service connection for PTSD was originally granted by rating decision in December 2004, and a 50 percent rating was assigned effective September 30, 2003.  

Under the rating schedule, a 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation for psychiatric disability is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 21 to 30 involves behavior that is considerably influenced by delusions or hallucinations or involves a serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.  

VA treatment records for July 2009 reveal a diagnosis of depression; it was noted that the Veteran was doing better on 10 mg a day of Paxil.

The Veteran complained on VA psychiatric evaluation in February 2010 of depression, suicidal ideation, anxiety attacks 2-3 times a week, nightmares of Vietnam 3-4 times a week, anger, and isolation.  He also noted insomnia, crying spells, and anhedonia.  He was fully oriented and his thought processes were logical, coherent and relevant.  He had good concentration and memory.  PTSD and depressive disorder, not otherwise specified, were diagnosed.  The GAF score was 55-65.  The examiner concluded that the Veteran's PTSD was no worse than in the past or then represented by his current rating.  His main problem was considered to be his anti-social personality.  The Veteran was not unemployable due to his PTSD.  He had had difficulty with employment in the past because of his personality disorder, which resulted in his prior incarceration.

The Veteran was provided another VA psychiatric evaluation on February 2, 2012.  PTSD symptoms were reported to include depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, markedly diminished interest or participation in significant activities, a feeling of detachment or estrangement from others, and a restricted range of affect.  He had a girlfriend and got along with his siblings and adult children.  He had not worked since 2009.  The diagnoses were PTSD and depressive disorder, NOS.  The Veteran's depression was considered secondary to his PTSD.  His GAF score was 50.  The examiner determined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

VA treatment records reveal that the Veteran had a GAF score of 51 in June 2012.  

According to a September 2012 VA opinion, it was less likely than not that the Veteran's PTSD rendered him unable to secure and maintain substantially gainful employment because his condition was improving and the main issues of depression and sleep disturbances did not appear to be severe enough to preclude employment.

It was noted in October 2013 that depression and anxiety were 8 (out of 10).  The Veteran said that 3-4 times a week he would wake up at one or two in the morning sweating and scared.  When seen in November 2013, the Veteran reported depression, nightmares, and insomnia.  The impressions were anxiety disorder consistent with PTSD and history of depressive disorder, NOS.  His GAF score was 50.  It was reported in January 2014 that the Veteran was somewhat depressed, with symptoms rated about 5 on a scale of 0-10.

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the United States Court of Appeals for Veterans Claims (Court) held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.  While symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

The Veteran's PTSD symptomatology more nearly approximates occupational or social impairment equivalent to what would be caused by the symptoms for an increased rating of 70 percent beginning on VA evaluation on February 2, 2012, when it was reported that the Veteran's PTSD symptomatology caused deficiencies in most areas, such as work, school, family relations.  He had a GAF score of 50, which is indicative of serious impairment in occupational, social, or school functioning.  When examined in February 2012, he had multiple PTSD symptoms, including depression, anxiety, insomnia, suicidal ideation, feeling of isolation, and difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is not warranted prior to February 2012 because the VA examiner concluded on VA evaluation in February 2010 that the Veteran's GAF score was 55-65, which is indicative of mild to moderate symptomatology; and that his PTSD was no worse than described by his 50 percent rating.  A rating in excess of 70 percent is not warranted at any time during the appeal period because the Veteran's PTSD symptomatology does not more nearly approximate total occupational and social impairment.  There is no evidence on file of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

The Veteran's lay statements on file have been taken into consideration.  The Veteran is competent to report his psychiatric symptoms.  These lay observations are credible and have been evaluated in light of the rating schedule described above.  The lay statements have been considered and have contributed to the grant noted above; however, the evidence does not show the severity required for a higher schedular rating prior to February 2, 2012, as discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Hepatitis C

Service connection was granted for Hepatitis C by rating decision in January 2009, and a 40 percent rating was assigned effective September 5, 2007.  

The Veteran's hepatitis C disability has been continuously evaluated under the provisions of Diagnostic Code 7354 throughout the appeal period.  38 C.F.R. 
§ 4.114, Diagnostic Code 7354.  Under this Code, a 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. Id.  A 20 percent evaluation is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.  

A 40 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.  A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.  The highest rating of 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

"Incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.112, Diagnostic Code 7354.

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  Id.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id.  

VA treatment records for March 2008 reveal that the Veteran was 70 inches tall and weighed 206 pounds.
On VA evaluation in October 2008, the Veteran reported occasional body aches and sluggishness, nausea, poor appetite, severe fatigue, depression, malaise, anorexia, headaches, and muscle pain.  He said that he had lost 20 pounds since April 2008.  He weighed 191 pounds.  There was no evidence of malnutrition.  The diagnoses were hepatitis C, currently undergoing treatment; and anemia secondary to hepatitis C treatment.  The hepatitis caused no more than a moderate effect on the Veteran's daily activities.

VA treatment records between October 2008 and February 2012 reveal that the Veteran's weight was 198 pounds in January 2011.  He was doing well clinically in March 2011 and denied any complaints.  His weight was 199 pounds in June 2011 and 185 pounds in December 2011. 

The Veteran complained on VA evaluation in February 2012 of decreased appetite, intermittent fatigue, intermittent nausea, intermittent vomiting, and daily arthralgia.  There was no weight loss, malaise, or anorexia.  He was on continuous medication for his hepatitis C.  There were no incapacitating episodes and no cirrhosis of the liver.  It was noted that the Veteran had not been employed since shortly after his diagnosis of hepatitis C due to the effects that treatment had on him.  

It was noted in an August 2012 VA opinion that the Veteran's hepatitis C was well controlled and did not render him unemployable for sedentary labor or manual labor with restrictions.

VA treatment reports revealed that the Veteran weighed 191 pounds in August 2012.  It was reported in October 2012 that the Veteran's hepatitis C level was 407,000 six months after stopping hepatitis C treatment, indicating a relapse.  He weighed 209 pounds in March 2013, 217 pounds in November 2013, and 220 pounds in January 2014.

The Veteran is assigned a 40 percent rating for his hepatitis C.  To warrant a higher rating of 60 percent, there would need to be evidence of daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A review of the evidence, especially the results of the October 2008 and February 2012 VA evaluations, does not show substantial weight loss or other evidence of malnutrition, or hepatomegaly; and there is no evidence of incapacitating episodes over the previous 12 months with a total duration of more than two but less than four weeks.  In fact, the Veteran's weight was at least 185 pounds throughout the appeal period.  Consequently, the Veteran's disability picture does not more nearly approximate the criteria for a 60 percent rating.  38 C.F.R. §§ 4.7, and 4.114, Diagnostic Code 7354.


Additional Considerations

The assignment of an extra-schedular rating was also considered.  See 38 C.F.R. 
§ 3.321(b) (1) ; Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. 572 F.3d 1366 (Fed. Cir. 2009).  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology for PTSD and for hepatitis C.  In other words, the Veteran does not have symptomatology not already contemplated by the General Rating Schedule.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating for PTSD and for hepatitis C is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b) (1).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board finds, as explained above, that the preponderance of the evidence weighs against the claims for an increased rating for PTSD prior to February 2, 2012 and for hepatitis C.  Consequently, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 ; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD prior to February 2, 2012 is denied.

Entitlement to an evaluation of 70 percent for PTSD beginning February 2, 2012 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 40 percent for hepatitis C is denied.


REMAND

In light of the Board's grant of a 70 percent rating for PTSD beginning February 2, 2012, and the fact that the August and September 2012 VA opinions on employability address the Veteran's service-connected PTSD and hepatitis C separately, the issue of entitlement to TDIU is remanded for RO reconsideration to obtain an opinion on the effect that the Veteran's service-connected disabilities as a whole have on his employability.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will arrange for review of the record by an appropriate health care provider to determine whether the Veteran's service-connected disabilities taken together are severe enough to prevent him from gainful employment.  This professional will be requested to provide an opinion, after review of the record, on whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or his age.  A complete rationale for all opinions must be provided.  When offering the opinion, the examiner should focus on the functional effects that the Veteran's service-connected disabilities have on his ability to work.

If any current examination is considered warranted in order to provide the requested opinion, the examination will be conducted and the Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.  However, the Veteran should not be required to report for another examination as a matter of course if it is not found to be necessary.  

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  After the above, the AMC/RO will re-adjudicate the Veteran's claim for to a TDIU based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his attorney will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


